Case: 16-20784      Document: 00514542125         Page: 1    Date Filed: 07/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 16-20784                              July 5, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CURTIS LASATER,

                                                 Plaintiff-Appellant

v.

WARDEN HERRERA; WARDEN BILLNOSKI; CAPTAIN MARSHALL;
MAJOR MCCLARRIN; SERGEANT WHITTENBURGH; SERGEANT
PARKER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:16-CV-476


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis (IFP), Curtis Lasater, Texas
prisoner    # 1584341,      appeals    the    dismissal     pursuant     to      28      U.S.C.
§ 1915(e)(2)(B)(ii) of his 42 U.S.C. § 1983 complaint for failure to state a claim.
He also moves for the appointment of counsel to represent him on appeal.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20784     Document: 00514542125     Page: 2    Date Filed: 07/05/2018


                                  No. 16-20784

      Lasater alleged in the district court that prison officials wrote him a false
disciplinary report for possession of tobacco and violated his due process rights
by destroying the physical evidence prior to his hearing and by not allowing
witness testimony in support of his defense. Lasater was found guilty, and, as
punishment, he lost 45 days of recreation privileges, 45 days of commissary
privileges, and 45 days of access to the offender telephone system, and his line
class status was reduced from S3 to L1.
      We review a dismissal under § 1915(e)(2)(B)(ii) de novo.          Harris v.
Hegmann, 198 F.3d 153, 156 (5th Cir. 1999). Punishments such as those
imposed in this case do not “present the type of atypical, significant deprivation
in which a State might conceivably create a liberty interest” and do not
implicate due process concerns. See Sandin v. Conner, 515 U.S. 472, 486
(1995); see also Tilmon v. Prator, 368 F.3d 521, 522, 524 (5th Cir. 2004); Malchi
v. Thaler, 211 F.3d 953, 958-59 (5th Cir. 2000); Martin v. Scott, 156 F.3d 578,
579 n.1, 580 (5th Cir. 1998).
      This case does not present exceptional circumstances requiring the
appointment of counsel, see Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.
1982), and Lasater’s motion for counsel is denied. The judgment of the district
court is AFFIRMED.




                                        2